DETAILED ACTION
1. 	The Finality of the last Office action is hereby withdrawn and a new non-final rejection with a new statutory period is being issued to correct errors in the previous Office action and more completely explain the examiner’s interpretation of how the Chance reference meets the limitations of a vehicle delivery system.
2.	Claims 1-14 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.1	The term "high bandwidth" in claim 10 is a relative term which renders the claim indefinite. The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner can't quantify what numerical value constitutes a "high" bandwidth.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	 Claim(s) 1-9, 12-14 is/are rejected under 35 U.S.C. 102a as being anticipated by Chance US 20170271916.
5.    As per claim 1, Chance discloses a renewable energy source [0029]; b. a charging system [512/ 0030] operatively in communication with the renewable energy source; c. a subsea vehicle [200]; d. a vehicle delivery system [0002-0003]; e. a communication link [fig. 2 0056]; and f. a data transceiver [206/ 0039] operatively in communication with the subsea vehicle, the vehicle delivery system, and the communication link, the data transceiver adapted to relay data between the subsea vehicle and a remote location. See figs 1-3, [0013-0036].  As set forth in paragraphs 0002 and 0003, the floating production storage and offloading vessel or FPSO includes a ROV which is installed on the vessel.  The offloading vessel then deploys the vehicles to the ocean area. Therefore the means that deploys the ROV from the vessel to the ocean area working environment constitutes the vehicle delivery system as broadly claimed.

6.    As per claim 2, Chance discloses the subsea vehicle comprises an autonomous underwater vehicle (AUV) or a remotely operated vehicle (ROV). [0003],

7.    As per claim 3, Chance discloses the data comprise video data and control commands for subsea vehicle. [0016-0017, 0035, 0062], fig. 10

8.    As per claim 4, Chance discloses the communication link comprises a cellular communication link or a satellite communication link. [0056],

9.    As per claim 5, Chance discloses the renewable energy source comprises a solar energy power generator or a wind generator. [0029]

10.    As per claim 6-8, Chance discloses the renewable energy source comprises a rechargeable battery. [0029-0030],

11.    As per claim 9, Chance discloses a tether management system (TMS). [0035] fig. 10

12.    As per method claim 12-14, as noted above with regards to the product claim 1, Chance disclose  a subsea vehicle (ROV) that is installed on a vessel (FPSO) whose stated purpose is to perform work at a work location.  Therefore in operation as described, the ROV must be launched from a launch location (FPSO) by a system (delivery system), move to the field where it is supposed to be working under a control mechanism, and inherently perform some type of task at the working location. The ROV attached to the tether moves to a second location (seabed) for instance as disclosed and then re-docks when needed for maintenance checks or recharging the batteries [0057-0061], Also see method claims 12-17.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




12.    Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chance et al, and further in view of Holifield US 20120112008.
13.    As per claims 10-11, Chance discloses the aforementioned limitations of claim 1, he does not disclose the TMS comprises a fiber optic tether and a wet- mateable high bandwidth connector operatively in communication with the fiber optic tether; or an aerial drone. Holifield discloses a drone in [0018-0020] also he discloses the fiber optics in [0022, 0026, 0032], Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain means for communication links to pass data from sea to a shore facility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617